Case 2:18-cv-02697-AMD Document 25 Filed 06/02/20 Page 1 of 10 PageID #: 645



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
                                                                :
ANNETTE WHITTAKER,
                                                                :
                                         Plaintiff,
                          – against –                           : MEMORANDUM DECISION
                                                                : AND ORDER
COMMISSIONER OF SOCIAL SECURITY,
                                                                : 2:18-CV-02697 (AMD)
                                         Defendant.
--------------------------------------------------------------- X
ANN M. DONNELLY, United States District Judge:

       The plaintiff seeks review of the Social Security Commissioner’s decision that she was

not disabled for the purpose of receiving benefits under Titles II and XVI of the Social Security

Act. For the reasons that follow, I remand the case for further proceedings.

                                         BACKGROUND

       On January 21, 2015, the plaintiff applied for disability insurance benefits, alleging

disability because of heart problems, depression and injuries to her left knee and right shoulder,

with an onset date of December 1, 2013. (Tr. 118, 208-09, 245.) On April 16, 2015, the plaintiff

applied for supplemental security income. (Tr. 210-15.)

       After her claim was denied, Administrative Law Judge April M. Wexler held a hearing,

at which a vocational expert and the plaintiff, who was represented by counsel, testified. (Tr. 73-

101.) In an August 21, 2017 decision, the ALJ denied the plaintiff’s claim for benefits. (Tr. 21.)

She determined that the plaintiff had the following severe impairments: “degenerative changes of

the left lateral meniscus[,] . . . right shoulder degenerative joint disease, obesity, and depressive

disorder,” but that none of these impairments met or equaled the applicable listings. (Tr. 13-14.)

She concluded that the plaintiff had “the residual functional capacity to perform sedentary work

as defined in 20 CFR 404.1567(a) and 416.967(a)” with limitations: she was “limited to simple

routine tasks” and “low stress work (meaning no work at a fixed production rate pace),” could
Case 2:18-cv-02697-AMD Document 25 Filed 06/02/20 Page 2 of 10 PageID #: 646



“never kneel, crouch or crawl,” could “only occasionally reach overhead with the right upper

extremity,” and “would need to use a cane for ambulation.” (Tr. 15.) She found that although

the plaintiff was not capable of performing her past relevant work, she was capable of

performing other jobs in the national economy. (Tr. 19-21.)

       The Appeals Council denied the plaintiff’s request for review. (Tr. 1-3.) The plaintiff

filed this action on May 7, 2018 (ECF No. 1), and both parties moved for judgment on the

pleadings (ECF Nos. 16, 21).

                                  STANDARD OF REVIEW

       A district court reviewing a final decision of the Commissioner must determine “whether

the correct legal standards were applied and whether substantial evidence supports the decision.”

Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004), as amended on reh’g in part, 416 F.3d 101

(2d Cir. 2005). The court must uphold the Commissioner’s factual findings if there is substantial

evidence in the record to support them. 42 U.S.C. § 405(g). “‘[S]ubstantial evidence’ is ‘more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)). “Although factual findings by the

Commissioner are ‘binding’ when ‘supported by substantial evidence,’” the court will not

“simply defer[]” “[w]here an error of law has been made that might have affected the disposition

of the case.” Pollard v. Halter, 377 F.3d 183, 188-89 (2d Cir. 2004) (quoting Townley v.

Heckler, 748 F.2d 109, 112 (2d Cir.1984)). Thus, “[e]ven if the Commissioner’s decision is

supported by substantial evidence, legal error alone can be enough to overturn the ALJ’s

decision.” Ellington v. Astrue, 641 F. Supp. 2d 322, 328 (S.D.N.Y. 2009).




                                                2
Case 2:18-cv-02697-AMD Document 25 Filed 06/02/20 Page 3 of 10 PageID #: 647



                                            DISCUSSION

         The plaintiff makes two arguments: (1) that the ALJ should have given controlling

weight to the plaintiff’s treating physician’s opinion and (2) that the ALJ’s RFC determination

was not supported by substantial evidence.

    I.   Challenge to Weight Given to Treating Physician’s Opinion

         At the time of the hearing, the record before the ALJ included an employability report

that Dr. Richard Seldes, the plaintiff’s treating orthopedist, completed on April 23, 2015. In that

report, Dr. Seldes opined that the plaintiff was unable to work in any capacity. She could not

stand or walk for “long periods” because of a left knee meniscal tear, and had right shoulder

bursitis “which would interfere with lifting.” (Tr. 19, 391-92.) The ALJ did not, however, have

any of Dr. Seldes’ treatment records; neither counsel nor the ALJ mentioned them at the hearing,

or discuss the applicability of 20 C.F.R. §§ 404.935 and 416.1435, also known as “the five-day

rule,” which requires parties to inform the Commissioner about or submit written evidence “no

later than 5 business days before the date of the scheduled hearing.” 1

         Although the ALJ received Dr. Seldes’ records after the hearing, she did not consider

them in reaching her decision. Relying solely on the employability report, the ALJ accorded Dr.

Seldes’ opinions about the plaintiff’s ability to stand, walk and lift “some weight in determining

the residual functional capacity.” She found, however, that Dr. Seldes’ “conclusions regarding

inability to work in any capacity lack evidentiary support,” and observed that “[t]here were no




1
 The ALJ and counsel did discuss the five-day rule in connection with missing psychiatric records; the
ALJ gave counsel the opportunity to identify an applicable exception to the five-day rule, which counsel
did not do. The plaintiff does not challenge the ALJ’s refusal to consider additional evidence from the
psychiatrist.

                                                    3
Case 2:18-cv-02697-AMD Document 25 Filed 06/02/20 Page 4 of 10 PageID #: 648



records from [t]his provider in the file at the time of the hearing.” (Tr. 19.) The record did not

include treatment records or opinions from any other treating orthopedists. 2

        The plaintiff challenges the ALJ’s decision to accord Dr. Seldes’ opinion “some weight,”

and argues that the ALJ did not sufficiently develop the record. According to the plaintiff, the

ALJ was alerted to the existence of additional records and should have requested them before the

hearing. (ECF No. 16-1 at 14-18.) The Commissioner responds that the ALJ was not required

to consider Dr. Seldes’ treatment records because the plaintiff did not submit them at least five

days before the hearing as required by 20 C.F.R. §§ 404.935 and 416.1435. (ECF No. 21-1 at

23-25.) Resolution of this question requires analysis of the five-day rule and the ALJ’s

responsibility to develop the record, as well as the treating physician rule.

        20 C.F.R. §§ 404.935 and 416.1435 require parties to submit or inform the Commissioner

about written evidence “no later than 5 business days before the date of the scheduled hearing.”

The ALJ may decline to consider evidence submitted after this date unless the claimant

establishes the existence of certain exceptions, none of which apply to this set of facts. “In

adopting the five-day rule, the SSA specifically sought to ‘appropriately balance the twin

concerns of fairness and efficiency.’” Ocasio v. Comm’r of Soc. Sec., No. 18-CV-2472, 2020

WL 1989281, at *5 (E.D.N.Y. Apr. 25, 2020) (summary order) (quoting Ensuring Program

Uniformity at the Hearing and Appeals Council Levels of the Administrative Review Process, 81




2
  The record also included an evaluation by of consultative examiner Dr. Jerome Caiati, who concluded
that the plaintiff had mild limitations for climbing and lifting because of left knee pain and coronary
artery disease, and no limitations for sitting, standing, walking, reaching, pushing, pulling and bending.
(Tr. 19, 365.) The ALJ gave Dr. Caiati’s opinion “some weight,” observing that “[t]he fact that the
claimant required arthroscopic knee surgery after Dr. Caiati’s examination indicates greater limitations
for standing and walking.” (Tr. 19.) The ALJ also relied on primary care records and “imaging studies
showing degenerative changes in the left knee and right shoulder and a history of left knee surgery.” (Tr.
16-17.)


                                                    4
Case 2:18-cv-02697-AMD Document 25 Filed 06/02/20 Page 5 of 10 PageID #: 649



FR 90987, 90990, 2016 WL 7242991 (Dec. 16, 2016)). “The SSA contemplated that the rule

would ‘ensure claimants have the benefit of a fully developed record at the time our ALJs

conduct their hearings.’” Id. Some courts have held that requiring an ALJ to consider evidence

that “was not submitted in compliance with the five-day rule would make that rule an empty

vessel that need not be complied with.” See, e.g., Arthur L. v. Berryhill, No. 18-CV-304, 2019

WL 4395421, at *4 (N.D.N.Y. June 6, 2019), report and recommendation adopted sub nom.

Arthur L. v. Saul, 2019 WL 3213229 (N.D.N.Y. July 17, 2019).

       At the same time, however, the ALJ has a duty to develop the record. “Social Security

proceedings are inquisitorial rather than adversarial,” Sims v. Apfel, 530 U.S. 103, 110-11 (2000),

and an “ALJ, unlike a judge in a trial, must . . . affirmatively develop the record in light of the

essentially non-adversarial nature of a benefits proceeding,” Moran v. Astrue, 569 F.3d 108, 112

(2d Cir. 2009) (internal quotation marks and citation omitted). The five-day rule does not

eliminate that responsibility. See Drogo v. Comm’r of Soc. Sec., No. 18-CV-6105, 2019 WL

2569599, at *4 (W.D.N.Y. June 21, 2019) (“[T]he Commissioner’s proposed reading of the

regulation”—under which a plaintiff “must make every effort to obtain the records himself” and

failure to do so allows an “ALJ to decline to consider the records”—“is inconsistent with the

ALJ’s affirmative duty to develop the administrative record.”) (internal citations and quotation

marks omitted); (see also ECF No. 21-1 at 25 (the Commissioner acknowledges that “the ALJ

has an obligation to develop the record”).)

       The duty to develop the record is triggered if the ALJ is aware that there are additional

records, even if she does not have the records in hand. See Ocasio, 2020 WL 1989281, at *5

(“[E]ven if the plaintiff’s attorney had not requested assistance in obtaining the records

underlying [a doctor’s] assessment and advised the ALJ of their existence, the ALJ was aware or



                                                  5
Case 2:18-cv-02697-AMD Document 25 Filed 06/02/20 Page 6 of 10 PageID #: 650



should already have been aware that the medical records were outstanding, and therefore should

have requested the records. A plaintiff is not required to obtain records but only to notify the

ALJ of their existence . . . no later than five business days before the scheduled hearing. . . .

[The] plaintiff made the ALJ aware of his treatment with [the doctor] by providing the ALJ with

[the doctor’s] opinion statement.”) (citations omitted); Candelaria o/b/o J.L.G.L. v. Saul, No. 18-

CV-557, 2019 WL 4140937, at *6 (W.D.N.Y. Aug. 30, 2019) (“[E]vidence in the record

indicated that there was other evidence that might be relevant to the ALJ’s conclusion. In light

of that reference in the record, and given the ALJ’s duty to develop the record, the ALJ erred in

refusing to consider the evidence that the attorney had requested but not yet received by the

hearing date. . . . The ALJ therefore abused his discretion by not developing the record, as well

as by excluding evidence under the five-business-day rule.”).

       Like the plaintiffs in Ocasio and Candelaria, ALJ Wexler was aware that Dr. Seldes was

the plaintiff’s treating physician; his assessment was part of the record (Tr. 391-92), as was the

plaintiff’s statement on her Recent Medical Treatment form that Dr. Seldes had treated her since

2014 (Tr. 279). And, the treating physician rule “requires that the opinion of a claimant’s

treating physician be accorded ‘controlling weight’ if it is well supported and not inconsistent

with other substantial evidence in the record.” Corporan v. Comm’r of Soc. Sec., No. 12-CV-

6704, 2015 WL 321832, at *4 (S.D.N.Y. Jan. 23, 2015) (quoting Shaw v. Chater, 221 F.3d 126,

134 (2d Cir. 2000)); see also Gavazzi v. Berryhill, 687 F. App’x 98, 100 (2d Cir. 2017)

(summary order). If the ALJ decides that the treating physician’s opinion does not merit

controlling weight, she must “comprehensively set forth [her] reasons for the weight assigned to

a treating physician’s opinion.” Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008) (quotation




                                                  6
Case 2:18-cv-02697-AMD Document 25 Filed 06/02/20 Page 7 of 10 PageID #: 651



marks and citation omitted); accord 20 C.F.R. § 404.1527. The factors that the ALJ “must

consider” include:

        (i) The frequency of examination and the length, nature and extent of the
        treatment relationship; (ii) the evidence in support of the treating physician’s
        opinion; (iii) the consistency of the opinion with the record as a whole; (iv)
        whether the opinion is from a specialist; and (v) other factors brought to the
        Social Security Administration’s attention that tend to support or contradict the
        opinion.

Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004); accord 20 C.F.R. § 404.1527. Failure to

provide “good reasons” for the weight assigned to a treating physician’s opinion is a ground for

remand. Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999); see also Fontanez v. Colvin, No. 16-

CV-01300, 2017 WL 4334127, at *18 (E.D.N.Y. Sept. 28, 2017) (the ALJ’s “failure to provide

‘good reasons’ for not crediting a treating source’s opinion is ground for remand”) (internal

citations omitted).

        But that determination cannot be made without a review of the treating doctor’s records.

Because the ALJ did not consider the entirety of the treating physician’s record, her evaluation of

his opinion was incomplete. Accordingly, remand is appropriate so that the ALJ can consider

Dr. Seldes’ treatment records, seek additional records or clarification if necessary to develop the

record, and determine the appropriate weight to assign his opinion.3




3
 Although the ALJ was required to explain her reasoning, she was not required to give controlling weight
to Dr. Seldes’ opinion that the plaintiff was unable to work because the issue of whether a plaintiff is
disabled is “reserved to the Commissioner.” 20 C.F.R. § 404.1527(d); see id. (“A statement by a medical
source that you are ‘disabled’ or ‘unable to work’ does not mean that we will determine that you are
disabled.”); see also Galgano v. Comm’r of Soc. Sec., No. 18-CV-4409, 2020 WL 2198176, at *4
(E.D.N.Y. May 6, 2020) (“[T]he ALJ was correct to afford ‘no significant weight [to a doctor’s opinion]
that the claimant is disabled and unable to work as the ultimate question of disability is reserved to the
Commissioner of the Social Security Administration.’”).

                                                    7
Case 2:18-cv-02697-AMD Document 25 Filed 06/02/20 Page 8 of 10 PageID #: 652



 II.   The RFC Determination

       The ALJ found that the plaintiff had the residual functional capacity to do sedentary work

with certain limitations. (Tr. 15.) The plaintiff challenges that determination as unsupported by

substantial evidence because the ALJ did not consider the side effects of the plaintiff’s

medications. (ECF No. 16-1 at 18-19.)

       Although the plaintiff did not claim that her medications affected her ability to work, she

now says that “[a] reasonable person would expect some limitations for being off-task or loss of

concentration for an individual being treated with opioid analgesics.” (Id. at 19.) She suggests

one side effect—the need to lie down—and cites the following testimony:

               Q [ALJ]         And do you take any medication for your knee?
               A [Plaintiff] Percocet for the pain.
               ...
               Q               And does the Percocet help?
               A               I’d say about two hours of the four I mean the six
               that I’m on it. So what I do is I just stay laid down, prop a pillow
               up under my shoulder, prop a pillow up under my leg and stay in
               that position as much as I can.

(Tr. 82-83.) A fair reading of this testimony is that the plaintiff was talking about whether the

Percocet was effective, not whether taking it made her have to lie down. Nor is there any other

support in the record that the plaintiff suffered side effects from her medication. “[W]here the

record permits the court to glean the rationale of an ALJ’s decision, we do not require that the

ALJ have mentioned every item of testimony presented to h[er].” Pound v. Comm’r of Soc. Sec.,

No. 17-CV-06331, 2019 WL 2453339, at *4 (S.D.N.Y. Feb. 12, 2019), report and

recommendation adopted, 2019 WL 1434623 (S.D.N.Y. Mar. 31, 2019); see id. at *5 (“Although

Plaintiff testified that his medications cause drowsiness, the record uniformly contradicts this

position. For this reason, the ALJ was not required to discuss Plaintiff’s side effects when she

evaluated Plaintiff’s RFC.”).

                                                 8
Case 2:18-cv-02697-AMD Document 25 Filed 06/02/20 Page 9 of 10 PageID #: 653



        The ALJ’s consideration of the plaintiff’s medication, in the context of her testimony that

she “take[s] Percocet every 6 hours,” and that “[t]he Percocet relieves her pain for only 2 hours

after taking it,” was appropriate. (Tr. 16.) The ALJ noted that “[a]lthough the [plaintiff]

described minimal relief from Percocet, this complaint is not documented in the prescribing

notes, and it does not stand to reason that [the doctor] would continue to prescribe an ineffective

medication for over a year.” (Tr. 18-19.) See Smith v. Berryhill, No. 18-CV-759, 2020 WL

1163856, at *5-6 (W.D.N.Y. Mar. 11, 2020) (rejecting the plaintiff’s contention that the ALJ did

not properly consider the side effects of her medications where the ALJ noted the medications

that the plaintiff took, and where there was little support in the record that the plaintiff

experienced side effects); Martes v. Comm’r of Soc. Sec., 344 F. Supp. 3d 750, 768 (S.D.N.Y.

2018) (“[T]he record does not support [the plaintiff’s] claimed side effects and the ALJ

explained that she did not find his testimony entirely credible. The ALJ therefore did not omit a

discussion of potentially significant factors without explanation, and we can glean the rationale

of the ALJ’s decision to omit any limitations due to alleged side effects of [the plaintiff’s]

medications.”) (internal citations and quotation marks omitted).

        Nor should the ALJ have assumed that the plaintiff was limited by side effects of her

medication simply because a “reasonable person would expect some limitations.” It is not the

ALJ’s role to make assumptions about limitations with no basis in the record. See, e.g., Pound,

2019 WL 2453339, at *5 (“Although Plaintiff notes that the side effects of his medications

include drowsiness, he does not provide any evidence that Plaintiff himself experienced those

effects.”).

        Neither Deya v. Colvin, 2016 U.S. Dist. LEXIS 119429 (S.D.N.Y. Sept. 1, 2016) nor

Arias v. Astrue, No. 11-CV-1614, 2012 WL 6705873 (S.D.N.Y. Dec 21, 2012), upon which the



                                                   9
Case 2:18-cv-02697-AMD Document 25 Filed 06/02/20 Page 10 of 10 PageID #: 654



plaintiff relies, compel a different conclusion. In Deya, there was testimony and record evidence

about a medication’s side effects, which the ALJ did not discuss. 2016 U.S. Dist. LEXIS

119429, at *36-37. Similarly, in Arias, the ALJ did not address the plaintiff’s testimony about

her medication’s side effects, which affected her ability to walk. 2012 WL 6705873, at *4.

       Here, by contrast, the ALJ discussed the plaintiff’s limited testimony about her

medication, and the record does not include any evidence that suggests that the plaintiff’s

medication affected her ability to function. See Martes, 344 F. Supp. 3d at 768 (“But Arias is

distinguishable because the ALJ in Arias ignored what the court characterized as ‘potentially

significant factors’ and omitted certain testimony ‘without explanation.’”); see also Pound, 2019

WL 2453339, at *5 (S.D.N.Y. Feb. 12, 2019) (In Arias, “[b]ecause there was a conflict in the

claimant’s testimony—and because that conflict was not clearly resolved by the rest of the

evidence—the court would not have been able to ‘glean the rationale’ of the ALJ’s decision. No

such conflict exists here.”).

                                        CONCLUSION

       For the above stated reasons, the plaintiff’s motion for judgment on the pleadings is

granted. The Commissioner’s motion for judgment on the pleadings is denied. The case is

remanded for further proceedings consistent with this opinion.



SO ORDERED.

                                                       s/Ann M. Donnelly
                                                     ___________________________________
                                                     ANN M. DONNELLY
                                                     United States District Judge

Dated: Brooklyn, New York
       June 2, 2020



                                                10
